Citation Nr: 1033744	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased disability rating for a skin disorder 
of the feet, rated as 60 percent disabling from March 2, 2006 
through July 1, 2008, and as 30 percent disabling following that 
date to include whether the reduction was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1951 to October 
1953, and from March 1957 to March 1963.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board notes that the appeal stems from a July 2006 rating 
decision, which granted a 60 percent rating for the Veteran's 
epidermolysis bullosa of the feet.  The Veteran submitted a 
Notice of Disagreement with this decision, contending that the 
disability warranted a higher rating.  During the course of his 
appeal, the RO determined that there was a clear and 
unmistakeable error in the July 2006 rating decision awarding a 
60 percent rating, in that there was no evidence of constant or 
near-constant systemic therapy such as corticosteroids or other 
immuno-supressive drugs.  The rating was proposed to be decreased 
in October 2007, and was decreased to 30 percent in an April 2008 
rating decision.  The Board has adjusted its consideration of the 
Veteran's claim accordingly.

In connection with his appeal, the Veteran presented testimony at 
a Board hearing before the undersigned Veterans Law Judge at the 
RO in July 2010.  A transcript of the hearing is associated with 
the claims file.

At the hearing, the Veteran submitted additional evidence and 
waived his right to have the evidence initially considered by the 
RO.  In addition, the Board notes that a previous copy newly 
submitted evidence was already of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's skin disability of the feet has been manifested by 
pain and blistering and dry, scaly skin treated by topical 
creams; the affected area is not more than 40 percent of the 
entire body more than 40 percent of the exposed areas, and near-
constant systemic therapy with steroids or immunosuppressive 
drugs has not been required.  The rating action that awarded the 
60 percent rating was manifestly incorrect.


CONCLUSION OF LAW

The criteria for an increased disability rating for a skin 
disorder of the feet, rated as 60 percent disabling from March 2, 
2006 through July 1, 2008, and as 30 percent disabling following 
that date, have not been met.  The grant of the 60 percent rating 
was clear and unmistakable error and the reduction was proper.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7815 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in March 2006.  These letter provided 
appropriate notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for an increased 
rating to include how effective dates are established.  They also 
included information on how VA determines the disability rating 
by use of the rating schedule, and provided examples of the types 
of medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning the 
impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how the 
disability has affected the Veteran.  They also informed the 
Veteran of the assistance that VA would provide to obtain 
evidence on his behalf, as well as what information and evidence 
must be submitted by the Veteran. 

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

The Veteran's skin disability of the feet is currently rated 
under Diagnostic Code 7815 for bullus disorders.  Under this 
code, a 30 percent rating is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas are 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of six 
weeks or more, but not constantly, during the past twelve-month 
period.  A 60 percent rating is warranted where more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affects, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required during the past twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7815.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.   38 
C.F.R. § 4.7.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected skin disorder of the feet.  The Board 
has found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical histories 
and findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has already 
been established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was originally granted service connection for 
epidermolysis bullosa of both feet in a September 1963 rating 
decision.  The disability was assigned a 10 percent rating, 
effective May 4, 1963.  The RO increased the disability rating to 
30 percent in a March 1977 rating decision, effective December 
19, 1974.  The Veteran filed the instant claim for an increased 
rating in March 2006.  He appealed a July 2006 rating decision 
granting a 60 percent disability rating.  As noted above, during 
the course of his appeal, the RO determined that there was a 
clear and unmistakeable error in the July 2006 rating decision 
awarding a 60 percent rating. The rating was proposed to be 
decreased in October 2007, and was decreased to 30 percent in an 
April 2008 rating decision.  This was done properly with 
appropriate notice and waiting periods.  The grant of the 60 
percent rating was clear and unmistakable error and as such, the 
reduction was proper and was properly carried out.

In response to his claim for an increased rating, the Veteran was 
afforded a VA examination in March 2006.  During the examination, 
the Veteran reported that he medicated his skin disability of the 
feet with hydrocortisone, lanacane, lamasil cream, miconasole 
nitrate, and clotrimazole.  He reported pain upon standing for 
approximately one half-hour and walking one mile.  He also 
indicated that he experienced blistering of his feet after 
walking for three to four days in a row, taking a week to heal, 
and that his conditioned worsened during the summer months.  A 
physical examination revealed dry scaly skin on the bottom of 
both feet.  There were also dystrophic toenails on both large 
toes.  There were no neurological deficits, and musculoskeletal 
and vascular exams did not reveal any abnormalities and were 
within normal limits.  A diagnosis of epidermolysis bullosa of 
both feet with blistering after walking three to four days was 
noted.  The examiner found that this disability would impact the 
Veteran's ability to do chores, get around, and exercise for his 
health.

During the Veteran's July 2010 Board hearing, he testified that 
his bilateral foot disability has greatly impacted his ability to 
work and exercise.  He described symptoms of blisters, sores, and 
crusting on his feet.  The Veteran also reported that he treated 
his skin disability with topical creams such as lanacane and 
lamasil and used a walker and a crutch.

VA outpatient treatment records also track the Veteran's symptoms 
with respect to his skin disability of the feet.  In February 
2006, dry scaly skin on the bottom of both feet and discolored 
and dystrophic toenails were noted.  An impression of 
onychomycosis with toenail hypertrophy and tinea pedis was noted.  
The plan was to debride the Veteran's toenails and oral lanasil 
was prescribed.  In October 2007, slight erythema with flakey 
patches was noted.  In November 2007, the treating physician 
recommended that the Veteran wear comfortable, well-fitting shoes 
and continuously care for his blisters.  It was also indicated 
that the Veteran was to be instructed on proper diabetic foot 
care and footwear.  Pain and discomfort of the feet were noted in 
September and October 2008.  The treating physician at that time 
determined that the pain in the Veteran's feet was most likely 
from a combination of diabetes peripheral neuropathy and frozen 
feet.  

With respect to the period from March 2, 2006 through July 1, 
2008, the Board notes that the Veteran was receiving the maximum 
disability rating allowable under Diagnostic Code 7815.  The 
Board has found no other basis to assign a higher rating.  

As for the period beginning July 1, 2008, the Board has 
determined that the Veteran is not entitled to a disability 
rating in excess of 30 percent for his skin disorder of the feet.  
The record reflects that the Veteran's skin disability has been 
treated with a variety of topical creams; however there is no 
indication that the disability has necessitated constant or near-
constant systemic therapy with steroids or immunosuppressive 
drugs.  Moreover, the skin condition is limited to the Veteran's 
feet; thus, it cannot be said that more than 40 percent of the 
entire body or more than 40 percent of exposed areas are affected 
by the disability.

The Board has considered the Veteran's statements with respect to 
the pain and discomfort he experiences as a result of his skin 
disability of the feet, as well as VA outpatient treatment 
records noting that the Veteran has foot pain in part due to his 
skin disability of the feet.  The record reflects that the 
Veteran has been assigned 60 and 30 percent ratings at various 
points during the course of his appeal, which reflect the 
functional impairment, including pain and discomfort experienced 
by the Veteran.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to warrant 
higher ratings.  The Board also points out that the Veteran's 
foot pain and foot care has also been attributed to another 
condition-diabetic peripheral neuropathy-for which the Veteran 
is not service connected.

Consideration has been given to assigning a staged rating; 
however, at no time during the periods in question has the 
disability warranted more than the 60 and 30 percent ratings for 
the periods discussed above.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to an increased disability rating for a skin disorder 
of the feet, rated as 60 percent disabling from March 2, 2006 
through July 1, 2008, and as 30 percent disabling following that 
date, to include whether the reduction was proper, is denied.  
The reduction was proper.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


